Citation Nr: 1022750	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  00-13 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for chronic tendonitis 
of the right elbow.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1988 to 
April 1997.

This matter initially came before the Board of Veterans' 
Appeals (Board) on an appeal from a rating decision that was 
issued by the Regional Office (RO) in Roanoke, Virginia.  
These issues were previously remanded by the Board in August 
2006, at which time all appealed issues other than those set 
forth on the title page herein were disposed of.  These 
issues were again remanded in March 2009.  It now has been 
returned to the Board for appellate disposition.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not shown to have a current right elbow 
disability that was caused by any event or occurrence during 
his military service.  Arthritis was not shown within 1 year 
of separation from service.  In service right elbow strain 
was acute and transitory.


CONCLUSION OF LAW

The criteria for service connection for chronic right elbow 
disorder, including tendonitis of the right elbow were not 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA), which 
was passed during the pendency of this claim, describes VA's 
duties to notify and assist claimants with substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate his or her claim.  38 
U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance 
with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  The Board notes that 38 C.F.R. § 3.159 was 
revised in part, effective May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356.  The third sentence of 38 C.F.R. § 
3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications pending on, or filed 
after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect in the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
1320.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

During the pendency of this claim, the United States Court of 
Appeals for Veterans Claims (Court) decided Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), in which it held 
that VCAA notice requirements are applicable to all five 
elements of a service connection claim.  Thus, the Veteran 
must be notified that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection for a claimed disability is awarded.  Id at 486.  

In this case, the Veteran was sent a letter in September 2001 
that explained VA's duty to assist him with obtaining the 
evidence necessary to substantiate his claim.  This letter 
also explained what the evidence needed to show in order to 
establish service connection for a claimed disability.  In 
September 2006 the Veteran was sent another letter that 
explained VA's duty to assist him and the criteria for 
establishing service connection for claimed disabilities.  
The September 2006 letter also explained the manner whereby 
VA assigns disability ratings and effective dates.  The 
Veteran's claim was thereafter readjudicated, most recently 
in an April 2010 supplemental statement of the case (SSOC), 
thus curing any pre-decisional notice error.

In addition to its duties to assist claimants, VA also must 
make reasonable efforts to assist a claimant with obtaining 
evidence necessary that is necessary to substantiate his or 
her claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has of record evidence including service 
treatment records (including reports associated with a 
medical evaluation board (MEB) proceeding), VA treatment 
records, private treatment records, and written statements 
that were submitted by the Veteran.  VA examinations were 
provided in connection with this claim.

For the reasons set forth above, the Board finds that the 
VCAA was satisfied with respect to the claim that is decided 
herein.

II. Prior Remand

This matter was previously remanded by the Board, most 
recently in March 2009.   A Veteran has a right to 
substantial compliance with the instructions that are set 
forth in a Board remand.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998); see also Dyment v. West 13 Vet. App. 141, 
aff'd sub nom Dyment v. Principi, 287 F.3d 1377, 147 (2002) 
(remand not required under Stegall where Board's remand 
instructions were substantially complied with). 

In this case, with respect to the claim decided herein, the 
Board's remand instructed that VA attempt to obtain certain 
private treatment records and that the Veteran be provided a 
new VA examination.  The cited records were requested and the 
Veteran was reexamined.  The examination of the Veteran's 
right elbow was comprehensive and adequately addressed the 
questions posed in the remand.  While the April 2010 SSOC 
failed to list certain private treatment records among the 
evidence that was considered, these treatment records 
concerned the Veteran's psychiatric disorder and were not 
relevant to the Veteran's claimed right elbow disability.  
Therefore, the Board concludes that Stegall and Dyment were 
satisfied with respect to this claim.

III.  Service connection

The Veteran alleges that he has chronic tendinitis of the 
right elbow as a result of an injury that occurred during his 
service.
Service connection may be granted for a disability resulting 
from disease or injury that was incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection for some chronic diseases, 
including arthritis, may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge if all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

The Veteran was involved in a motor vehicle accident in 
September 1992 in which he fractured his pelvis, right leg, 
and left ankle.  There is no mention of a right elbow injury 
associated with this accident.  Follow-up records failed to 
reveal any complaints concerning the right elbow.  However, 
in a written statement dated in June 1999 the Veteran 
contended that he had chronic tendonitis of his right elbow 
since May 1997 and that he believed that this was due to the 
1992 motor vehicle accident. 

In June 1996 the Veteran was examined in connection with an 
MEB.  At that time, his upper extremities were noted to be 
normal.  On a Report of Medical History that the Veteran 
prepared in connection with that examination he denied 
experiencing a painful shoulder or elbow.  The proceedings 
from the MEB do not mention any right elbow disability. 

In February 1997 the Veteran reported to a medical provider 
that he fell and injured his right elbow and that he 
continued to experience mild medial elbow pain.  He was 
diagnosed with a mild strain.  In early April 1997 the 
Veteran complained that he still had elbow pain.  An 
examination that was performed in late April 1997 revealed a 
normal right upper extremity and the only diagnosis referable 
to the Veteran's elbow was right arm pain.  

The Veteran had a VA general medical exam in May 1997.  At 
that time the Veteran reported that he was "told" he had 
degenerative arthritis in his right elbow.  The Veteran could 
flex his elbow from 10 to 120 degrees and his ability to 
extend his elbow lacked 10 degrees.  Pronation was 0 to 90 
degrees and supination was 0 to 80 degrees.  X-rays of the 
right elbow were normal.  The Veteran was diagnosed with 
chronic tendonitis of the right elbow.  No opinion was given 
as to whether this was incurred in or otherwise related to 
the Veteran's service.  An addendum to the report that was 
dated in February 1998, clarified that the Veteran's 
diagnosis was epicondylitis, right elbow.  No etiology for 
this disorder was set forth.  

VA medical records indicate that in December 1998 the Veteran 
complained of numbness and tingling in his right arm but not 
specifically the elbow.  The impression was a ruptured 
ligament and the Veteran was prescribed ibuprofen.  VA 
treatment records do not reflect any chronic complaints 
related to the Veteran's right elbow or any diagnosis of a 
chronic disorder of the right elbow.  Private treatment 
records do not show complaints of, or treatment for, a right 
elbow disorder and do not indicate that the Veteran was 
diagnosed with or complained of a continuing right elbow 
disorder.  

A second VA examination was scheduled in December 1999 but 
the Veteran failed to appear at the examination.  Another 
examination was scheduled in October 2007 but the Veteran 
also failed to attend that examination.  At the Veteran's 
request the latter examination was rescheduled in March 2008 
but the Veteran did not attend that examination.  

Another VA examination was performed in April 2009.  At that 
time, the Veteran complained of pain, stiffness, swelling, 
lack of endurance, and fatigability of his right elbow.  A 
physical examination of the Veteran's right elbow showed a 
normal elbow.  An x-ray of the Veteran's right elbow was 
interpreted as showing a normal elbow.  The examiner 
concluded that there was no disease or injury of the right 
elbow and, specifically, no tendinitis of the right elbow.  

The evidence above does not show that the Veteran has a 
chronic disability of the right elbow.  While the Veteran 
reported that he fell and hurt his elbow during his service, 
at that time there was no diagnosis of an elbow disorder 
other than a mild strain.  Shortly after service the Veteran 
was examined by VA and he had some tendinitis or 
epicondylitis of the right elbow but that disorder resolved.  
That was not attributed to service.  There was no continuing 
treatment of the right elbow and private and VA medical 
records during the appeal period did not show that the 
Veteran had any chronic disorder of the right elbow.  When 
the Veteran was reexamined by VA, the examiner determined 
that the Veteran's right elbow was normal and that there was 
no tendinitis or other disease or injury of the right elbow.  

The criteria for service connection are not met because the 
Veteran does not presently have a chronic disability of the 
right elbow.  "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.... In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (italics in 
original).  While the Veteran may have fallen and injured his 
elbow shortly before he was discharged from the service, the 
evidence does not show that this caused a chronic or 
continuing elbow disability; rather, it was an acute and 
transitory injury.  Additionally, although the Veteran was 
diagnosed with an elbow disorder shortly after his service 
the evidence does not show that this was due to the Veteran's 
fall in service or any other in-service disease or injury.  
Moreover, as noted above the elbow disorder that was then 
diagnosed did not require any continuing treatment and 
resolved.  Finally, while the appellant has been told that he 
had arthritis in the elbow, all X-rays of the joint have 
revealed normal findings.  As such, arthritis has not been 
clinically established.

The Board acknowledges the Veteran's present complaints of 
continuing pain in his right elbow.  However, "[p]ain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted."  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in 
part and vacated in part on other grounds 259 F.3d 1356 
(2001). 

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the Veteran's claim for 
service connection for chronic tendinitis of the right elbow 
is denied.


ORDER

Service connection for chronic tendonitis of the right elbow 
is denied. 


REMAND

A review of the claims folder indicates that the RO/AMC 
received various treatment records from S.W., a licensed 
professional counselor who provided mental health treatment 
to the Veteran.  Although these records were date stamped 
prior to the issuance of the most recent SSOC in April 2010 
they are not listed among the evidence that was considered 
when the Veteran's claim was therein re-adjudicated.  The 
Veteran's mental health treatment records are relevant to his 
claim that he has a psychological disorder that was caused or 
aggravated by his service and they must be considered by the 
agency of original jurisdiction in the first instance.  
38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should review the treatment 
records of S.W., LPC.  If a review of 
those records indicates that any 
additional development of the Veteran's 
claim is necessary then such development 
should be accomplished. Thereafter, the 
Veteran's claims should be readjudicated.  
If the determination remains adverse to 
the Veteran, he and his representative 
should be furnished with an SSOC and given 
an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


